DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9, 11-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to decompression of video data and outputting layer derivation in a coded video stream with plural layers.
With regards to claim 1, Deshpande (US 2019/0058895) discloses a method for decoding a coded video sequence by at least one processor (paragraph 293), the method comprising: 
obtaining the coded video sequence (paragraph 293, fig.7A, element 714); and 
decoding the coded video sequence (paragraph 293, fig.7A, element 712), 
wherein a value of a temporal sublayer identifier (paragraph 751) of a video coding layer (VCL) network abstraction layer (NAL) unit in the coded video sequence is constrained to be less than or equal to a value of vps_max_sublayers_minus1 (paragraph 373), that specifies a maximum number of temporal sublayers capable of being present in a layer in each coded video sequence referring to the video parameter set (VPS), in the VPS (paragraph 595) referred to by the VCL NAL unit (paragraph 174). 
The prior art, either singularly or in combination, does not disclose the limitation “…wherein a value of max_tid_il_ref_pics_plus1[i] being zero specifies that inter-layer prediction is not used by non-intra random access point (IRAP) pictures of the i-th layer” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
With regards to claim 9, Deshpande (US 2019/0058895) discloses a device for decoding a coded video sequence (paragraph 293, fig.7A, element 712), the device comprising: 
at least one memory configured to store program code (paragraph 981); and 
at least one processor configured to read the program code and operate as instructed by the program code (paragraph 308), the program code including: 

58decoding code configured to cause the at least one processor to decode the coded video sequence (paragraph 293), 
wherein a value of a temporal sublayer identifier (paragraph 751) of a video coding layer (VCL) network abstraction layer (NAL) unit in the coded video sequence is constrained to be less than or equal to a value of vps_max_sublayers_minus1 (paragraph 373), that specifies a maximum number of temporal sublayers capable of being present in a layer in each coded video sequence referring to the video parameter set (VPS), in the VPS (paragraph 595) referred to by the VCL NAL unit (paragraph 174). 
The prior art, either singularly or in combination, does not disclose the limitation “…wherein a value of max_tid_il_ref_pics_plus1[i] being zero specifies that inter-layer prediction is not used by non-intra random access point (IRAP) pictures of the i-th layer” of claim 9.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 9.
With regards to claim 16, Deshpande (US 2019/0058895) discloses a non-transitory computer-readable medium storing instructions (paragraph 981), the instructions comprising: 
one or more instructions that, when executed by one or more processors of a device for decoding a video sequence (paragraph 981), cause the one or more processors to: 
obtain the coded video sequence (paragraph 293); and 
decode the coded video sequence (paragraph 293), 
wherein a value of a temporal sublayer identifier (paragraph 751) of a video coding layer (VCL) network abstraction layer (NAL) unit in the coded video sequence is constrained to be less than or equal to a value of vps_max_sublayers_minus1 (paragraph 373), that specifies a maximum number of temporal sublayers capable of being present in a layer in each coded video sequence referring to the video parameter set (VPS), in the VPS (paragraph 595) referred to by the VCL NAL unit (paragraph 174). 
The prior art, either singularly or in combination, does not disclose the limitation “…wherein a value of max_tid_il_ref_pics_plus1[i] being zero specifies that inter-layer prediction is not used by non-intra random access point (IRAP) pictures of the i-th layer” of claim 16.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488